Citation Nr: 1627334	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-09 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include hallux valgus and hammertoes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In March 2015, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that a remand is necessary in order to allow the RO the opportunity to fully comply with the Board's March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The March 2015 Board remand noted that the Veteran reported a 1974 left foot fracture in his February 1977 enlistment medical report, but found that the presumption of soundness applied because the Veteran's feet were found to be clinically normal on his February 1977 enlistment examination.

The Veteran underwent a QTC examination in September 2011.  The examiner diagnosed right foot disabilities of hammertoes, two through five; hallux valgus; and mild joint space loss at the first metatarsophalangeal joint.  He diagnosed left foot disabilities of hammertoes, two through five; hallux valgus; mild joint space loss at the first metatarsophalangeal joint; remote posttraumatic deformity of the left second proximal phalanx; minor enthesopathic changes evident at the Achilles insertion and the plantar surface of the calcaneus.  However, the September 2011 examiner did not provide an etiology opinion.  Therefore, the Board remanded the matter in March 2015 to obtain a medical opinion regarding the etiology of the Veteran's foot diagnoses.

In accordance with the March 2015 remand instructions, the Veteran underwent VA examination in June 2015.  At the examination, the Veteran reported that his feet started bothering him during service, when he started to experience aching pain.  The Veteran also reported frostbite during service, such that he was instructed to stay off of his feet and soak them.  He reported that he continued foot soaks until separation from service in 1981.  The Veteran also reported that eventually his toes started "curling up" on him and his pain level increased.  The Veteran reported treating his foot condition with over-the-counter nonsteroidal anti-inflammatory drugs (NSAIDs).  The Veteran reported that he first sought medical treatment for his foot pain in 2011 at the Atlanta VA Medical Center.  After examination and review of the records, the VA examiner opined that the Veteran's hammertoe disability did not manifest in service because records did not show complaints of foot problems or treatment until 2011.  

However, as detailed in the March 2015 Board remand, the Veteran sought treatment for foot problems during service.  A February 1980 service treatment record noted that the Veteran was seeking follow-up treatment for calluses on the bilateral distal plantar aspects of both feet.  He was also seeking treatment for scaling and peeling.  He was assessed as having calluses and tinea pedis.  His calluses were trimmed, he was given medication and a soft shoe profile for 14 days.  A May 1980 service treatment record noted that the Veteran was following up on foot pain, that he had thickness with scaling and peeling on the plantar region of the feet, that he had calluses, and that he was assessed as having tinea pedis and calluses.  A February 1981 service treatment record shows that the Veteran sought treatment for an ingrown toenail and foot problem.  In addition to the ingrown toenail on the big toe of the right foot, he had calluses on the plantar aspect of that foot.  The nail and calluses were trimmed, he was given medication, and he was prescribed no running or marching for more than a quarter of a mile for 14 days.  The June 2015 VA examiner failed to acknowledge or discuss these service treatment records.

Moreover, the VA examiner did not address the Veteran's lay reports of foot pain and self-treatment beginning in service.  An examination is deemed to be inadequate where the examiner relies on the absence of evidence of a disability in the service treatment records, and does not account for competent lay testimony as to the continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In this regard, the Veteran has testified that his foot symptoms began in service, that his toes later started "curling up" on him, that he experienced increasing pain, and that he took pain medication and other treatment for these problems.  

The June 2015 VA examiner also opined that the Veteran's hammertoe disability was less likely than not related to service.  The examiner relied on the earlier opinion that the Veteran's disability manifested after service because there was no treatment in service, and further explained that the Veteran's complaints focused on painful calluses rather than painful hammertoes.  However, during the Veteran's initial treatment with the VA Medical Center in December 2010, the Veteran reported that he developed calluses on both feet "and had to start walking with his toes curled in order to take pressure off the bottom of his feet."  During the June 2015 VA examination, the Veteran also reported that eventually his toes started "curling up" and that he experienced increased pain.  The June 2015 VA examiner did not address the Veteran's reports of toe curling and increased pain.  The opinion did not otherwise explain why the Veteran's current hammertoe disability was unrelated to service.  In addition, the VA examiner failed to address the Veteran's hallux valgus diagnosis and opine as to whether such disability manifested in service or was related to service.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, the Veteran should be scheduled for a new VA examination to determine the current nature and etiology of his foot disabilities.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding foot problems in service, and the February 1980, May 1980, and February 1981 service treatment records documenting foot problems in service, and must account for such evidence in any rationale provided.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current foot disabilities.  The claims file should be provided for review. 

The examiner should identify any current diagnoses the Veteran has presented related to his foot disorders at any time during the appeal period (from February 2011 to the present).

In doing so, the examiner should consider the Veteran's already-documented diagnoses of bilateral hammertoes, bilateral hallux valgus, bilateral mild joint space loss at the first metatarsophalangeal joint, remote posttraumatic deformity of the left second proximal phalanx, and minor enthesopathic changes evident at the Achilles insertion and the plantar surface of the calcaneus.

For each diagnosed disorder of this nature, the examiner should opine as to the following:

Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that such disorder pre-existed the Veteran's service? 

(a) If so, is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the pre-existing disorder did NOT undergo an increase in the underlying pathology during service?  If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disease? 

(b) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder manifested in service or is the result of the Veteran's service?  For any diagnosis of arthritis, the examiner should also opine as to whether it is at least as likely as not that the Veteran's arthritis manifested within one year of separation from service (i.e., June 1982), and, if so, describe the manifestations.

In so opining, the examiner should consider the February 1980, May 1980, and February 1981 service treatment records documenting foot problems in service, and the Veteran's lay statements that his feet started bothering him during service, that he had frostbite during service, that he was instructed to stay off of his feet and soak them during service, that he continued foot soaks until separation from service in 1981, that eventually his toes started "curling up" on him and his pain level increased, and that he self-treated his foot condition with over-the-counter NSAIDs.

All opinions should be supported by a clear rationale, and a discussion of the pertinent facts and medical principles. 

2.  When the requested development has been completed, readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




